IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERRY DENNIS AND HELEN DENNIS,            : No. 653 MAL 2019
PETITONERS                                :
                                          :
                                          : Petition for Allowance of Appeal
             v.                           : from the Order of the Superior Court
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BARNES AND THORNBURG, LLP,                :
MORGAN, LEWIS AND BROCKIUS,               :
LLP,AND BARLEY SNYDER, LLP,               :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.